Per Curiam.
As in Ormiston v. Boast, ante p. 548, 413 P.2d 969 (1966), the instant appeal
is primarily factual, and the substance of it is that the plaintiff disagrees with the findings of the trial court. As explained in Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 343 P.2d 183 (1959), and many times since, we do not retry factual issues, and our examination of the record where a finding of fact is challenged, goes no further than to determine whether there is substantial evidence to sustain that finding. Christensen v. Columbia Acceptance Corp., 66 Wn.2d 347, 402 P.2d 497 (1965).; Safeco Ins. Co. of America v. Pacific Indem. Co., 66 Wn.2d 38, 401 P.2d 205 (1965); Harris v. Rivard, 64 Wn.2d 173, 390 P.2d 1004. If there is substantial evidence to support a finding, it becomes a verity so far as we are concerned.
We have examined the record and found substantial evidence to support the trial court’s findings. We therefore affirm the judgment.